                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 MICHAEL SMITH,                                    )
                                                   )
                Plaintiff,                         )
                                                   )
 vs.                                               )          Case No. 19-cv-713-NJR
                                                   )
                                                   )
 J. ENELAGE,                                       )
 P. HAITHCOCK-DUKES,                               )
 N. SANDERS,                                       )
 FRANK LAWRENCE,                                   )
 C. MEYER,                                         )
 JOHN DOE REVIEWING OFFICER,                       )
 E. CARTER,                                        )
 JOSHUA A. SCHOENBECK,                             )
 and JASON N. HART,                                )
                                                   )
                Defendants.                        )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Michael Smith, an inmate of the Illinois Department of Corrections (“IDOC”) who

is currently incarcerated at Menard Correctional Center (“Menard”), brings this action for

deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. In the Complaint, Plaintiff

alleges the defendants violated his due process rights and retaliated against him by issuing and

finding him guilty of a false disciplinary ticket. He asserts claims against the defendants under the

First, Eighth, and Fourteenth Amendments. Plaintiff seeks monetary damages.

       This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

                                                 1
money damages from a defendant who by law is immune from such relief must be dismissed. 28

U.S.C. § 1915A(b).

                                             The Complaint

        In his Complaint, Plaintiff makes the following allegations: On March 14, 2019 while

going to the dining hall, Plaintiff was approached by Defendants J. Engelage, P. Haithcock-Dukes,

and N. Sanders and asked about the location of his “line movement” partner. (Doc. 1, p. 11).

Plaintiff stated that his partner was turned around by guards, but he did not know why and had no

control over his partner. Haithcock-Dukes and Sanders commented that Plaintiff was mouthy and

liked to sue and Engelage ordered Plaintiff to turn around and cuff up. (Id.). Plaintiff was placed

in mechanical wrist restraints despite having an active double cuff permit and requesting to be

placed in proper restraints. (Id. at pp. 11, 14, and 23).

        Plaintiff was placed in a segregation cell. Although he requested his dinner meal from the

three officers, he did not receive dinner and had to wait until the next meal to eat. The officers

placed him in a segregation cell that did not have a blanket, mattress, pillow, hygiene bag, or

running water. (Id. at pp. 11, 24). Plaintiff wrote several grievances about his conditions but did

not receive a response. Frank Lawrence and C. Meyer ignored his grievances and he remained in

the cell until March 20, 2019. (Id. at pp. 12-13, 23). Plaintiff later alleges that Lawrence deemed

the grievances non-emergencies and failed to release him from segregation. (Id. at p. 13). He

alleges that C. Meyer retaliated against him when she chose to only process some of his grievances

and purposefully mishandled others which also violated his due process rights. (Id. at p. 20). He

also alleges that Lawrence retaliated against him by deeming his grievances non-emergencies. (Id.

at p. 16). He wrote numerous grievances about his conditions of confinement which he alleges is

the basis for the retaliation. (Id. at p. 17).



                                                   2
        On March 15, 2019, Plaintiff received a disciplinary report listing Engelage as the reporting

officer and Haithcock-Dukes and Sanders as witnesses. (Doc. 1, p. 12). Plaintiff requested

video/camera footage of the incident in advance of the hearing. Plaintiff contends that the

disciplinary report issued by Engelage, Hathcock-Dukes, and Sanders was false and issued in

retaliation for Plaintiff responding that he did not have control over his line partner and that he

needed to be cuffed according to his permit. (Id. at pp. 12, 14). He also alleges that he was denied

his dinner meal in retaliation for his previous statements to the defendants. (Id. at p. 14).

        At the March 19, 2019 disciplinary hearing, the John Doe Hearing Officer allegedly denied

Plaintiff his due process rights by not allowing Plaintiff to appear and address the charges against

him. (Doc. 1, pp. 14-15). Joshua Schoenbeck and Jason N. Hart, members of the adjustment

committee, failed to review the camera footage and allowed the footage to be destroyed. (Id.).

They also did not allow Plaintiff the opportunity to have staff assistance, call three witnesses, and

denied his request for an extension of time to prepare for the hearing. (Id. at pp. 15, 25). Plaintiff

alleges that Schoenbeck and Hart retaliated against him because they had in their possession his

grievances when they made their final ruling and refused to call his witnesses. (Id. at pp. 15-16).

Lawrence signed the final report of the adjustment committee, finding Plaintiff guilty. (Id. at

p. 16). C. Meyer and E. Carter also denied his grievance related to the disciplinary procedures,

which he alleges violated his due process rights. (Id. at p. 15). As a result of the disciplinary ticket,

Plaintiff was placed on C Grade and lost two months commissary privileges. (Doc. 2, p. 3).

                                              Discussion

        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following eight counts:

        Count 1:        J. Engelage, P. Haithcock-Dukes, and N. Sanders retaliated
                        against Plaintiff in violation of the First Amendment by writing

                                                   3
                          Plaintiff a false disciplinary ticket, denying him his evening
                          meal, and refusing to double cuff Plaintiff.

        Count 2:          J. Engelage, P. Haithcock-Dukes, N. Sanders, C. Meyer, and
                          Frank Lawrence were deliberately indifferent under the Eighth
                          Amendment to Plaintiff’s conditions of confinement while in
                          segregation.

        Count 3:          J. Engelage, P. Haithcock-Dukes, and N. Sanders were
                          deliberately indifferent under the Eighth Amendment to
                          Plaintiff’s serious medical needs by refusing to comply with
                          Plaintiff’s medical cuff permit.

        Count 4:          J. Engelage, P. Haithcock-Dukes, and N. Sanders violated
                          Plaintiff’s due process rights under the Fourteenth Amendment
                          by issuing Plaintiff a false disciplinary ticket.

        Count 5:          John Doe Reviewing Officer, Joshua Schoenbeck, Jason Hart,
                          and Frank Lawrence violated Plaintiff’s due process rights by
                          denying him access to video evidence and denying his request to
                          call witnesses at his disciplinary hearing.

        Count 6:          C. Meyer, E. Carter, and Frank Lawrence violated Plaintiff’s
                          due process rights under the Fourteenth Amendment by
                          denying his grievances regarding the disciplinary proceedings.

        Count 7:          Joshua Schoenbeck and Jason Hart retaliated against Plaintiff
                          in violation of the First Amendment by refusing to call
                          Plaintiff’s witnesses at the disciplinary hearing.

        Count 8:          C. Meyer and Frank Lawrence retaliated against Plaintiff in
                          violation of the First Amendment when they failed to properly
                          respond to Plaintiff’s grievances.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard. 1




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         4
                                     Preliminary Dismissal

       Plaintiff references Eugene Simpson, Travis Bayler, and Rob Jeffreys as defendants in the

body of his Complaint but fails to identify them as defendants in the caption of his Complaint. As

such, these individuals or entities will not be treated as defendants in this case, and any claims

against them should be considered DISMISSED without prejudice. See Myles v. United States,

416 F.3d 551, 551–52 (7th Cir. 2005) (defendants must be “specif[ied] in the caption”).

                                         Counts 1, 7, and 8

       The Court finds that Plaintiff has properly stated claims for retaliation in Counts 1, 7, and

8 as he alleges that the defendants retaliated against him for filing a number of grievances and

making verbal statements. Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012); McElroy v. Lopac,

403 F.3d 855, 858 (7th Cir. 2005); Antoine v. Ramos, 497 F. App’x 631, 633-34 (7th Cir. 2012).

Thus, Counts 1, 7, and 8 will proceed.

                                             Count 2

       Plaintiff also states a viable claim against Engelage, Haithcock-Dukes, Sanders, Meyer,

and Frank Lawrence for deliberate indifference to the conditions of his cell while in segregation.

Townsend v. Fuchs, 522 F.3d 765, 773 (7th Cir. 2008). Plaintiff alleges that he was placed in a cell

without running water for six days and he informed the defendants through grievances which were

ignored. See Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir. 2009) (“A prisoner’s statement that

he repeatedly alerted” personnel of a condition and they did nothing states a claim.).

                                             Count 3

       Plaintiff alleges that Engelage, Haithcock-Dukes, and Sanders all refused to honor his

double cuff permit and instead cuffed Plaintiff normally, causing him pain. The failure to abide by

a medical permit related to a disability could constitute interference with “treatment once



                                                 5
prescribed,” Estelle v. Gamble, 429 U.S. 97, 104–05 (1976), and that is enough to state an arguable

Eighth Amendment claim. Accordingly, the Court will allow Count 3 to proceed.

                                           Counts 4 and 5

        Plaintiff’s due process claims for being issued and found guilty of a false disciplinary ticket

fail to state a claim. Standing alone, the receipt of a false disciplinary ticket does not give rise to a

due process violation. This is because “due process safeguards associated with prison disciplinary

proceedings are sufficient to guard against potential abuses[,] [and a] hearing before a presumably

impartial Adjustment Committee terminates an officer’s possible liability for the filing of an

allegedly false disciplinary report.” Hadley v. Peters, 841 F. Supp. 850, 856 (C.D. Ill. 1994), aff’d,

70 F.3d 117 (7th Cir. 1995) (citations omitted). See also Hanrahan v. Lane, 747 F.2d 1137, 1140

(7th Cir.1984).

        Due process safeguards that are associated with prison disciplinary hearings include:

(1) advance written notice of the charges; (2) the opportunity to appear before an impartial hearing

body to contest the charges; (3) the opportunity to call witnesses and present documentary

evidence as a defense (if prison safety allows and subject to the discretion of correctional officers);

and (4) a written statement summarizing the reasons for the discipline imposed. See Wolff v.

McDonnell, 418 U.S. 539, 563-69 (1974). In addition, the decision of the adjustment committee

must be supported by “some evidence.” Scruggs v. Jordan, 485 F.3d 934, 941 (7th Cir. 2007).

Plaintiff alleges that these safeguards were not met because his witnesses were not called at the

disciplinary hearing and he was not allowed to view the video footage of the incident.

        But even if an inmate’s due process rights are violated, as Plaintiff alleges here, he still

may not have a Fourteenth Amendment claim. An inmate’s liberty interests are protected by the

Due Process Clause only insofar as a deprivation of the interest at issue would impose an “atypical



                                                   6
and significant hardship on the inmate in relation to the ordinary incidents of prison life.” Sandin

v. Conner, 515 U.S. 472, 484 (1995). Here, Plaintiff did not lose any good conduct credit nor was

he placed in segregation as a result of the disciplinary ticket. Although he was demoted to C Grade

and lost commissary privileges, those restrictions do not give rise to a liberty interest. Thomas v.

Ramos, 130 F.3d 754, 762 n. 8 (7th Cir. 1997) (collecting cases). To the extent Plaintiff alleges

that he was held in segregation for six days pending his disciplinary hearing, that placement also

does not give rise to a liberty interest. Townsend, 522 F.3d at 771-72 (segregation “imposed for

administrative, protective, or investigative purposes,” does not implicate the Fourteenth

Amendment). As such, Plaintiff fails to allege that he suffered the loss of a liberty interest which

would trigger due process protections. Counts 4 and 5 are, thus, DISMISSED without prejudice.

                                              Count 6

       To the extent that Plaintiff alleges that Meyer, Carter, and Frank Lawrence violated his due

process rights when they denied his grievances, he fails to state a claim. “[A] state’s inmate

grievance procedures do not give rise to a liberty interest protected by the Due Process Clause.”

Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir.1996); see also Grieveson v. Anderson, 538

F.3d 763, 772 (7th Cir.2008). Accordingly, Count 6 is DISMISSED with prejudice.

                               Motion for Preliminary Injunction

       Plaintiff’s Motion Seeking Preliminary Injunctive Relief (Doc. 13) takes issue with

Menard’s e-filing policy. Plaintiff alleges that Menard has a policy of returning to an inmate only

the first page of documents the inmate submitted for e-filing to the Court, rather than returning the

entire document. Plaintiff requests that the Court direct Menard to provide him with copies of all

of his Court filings. To the extent that Plaintiff believes that his constitutional rights have been

violated by Menard’s policy of providing inmates with a copy of the first page of documents he



                                                 7
submits to the Court, that claim is unrelated to his present lawsuit. To seek relief for that alleged

violation, Plaintiff would have to file a new case after first exhausting his administrative remedies.

To the extent that Plaintiff seeks injunctive relief in this case, his request is DENIED as moot.

Plaintiff is encouraged to make copies of all documents he sends to the Court for his personal

records. Copies from the Court for Plaintiff’s own filings are provided at the Court’s standard

copying rate.

        Plaintiff’s motion also seeks discovery. He asks that the Court order the defendants to

provide him with surveillance video of the dining hall on March 10, 2019 and March 11, 2019.

(Doc. 13, p. 3). He believes the video will show Plaintiff being harassed by Haithcock-Dukes and

Sanders and will demonstrate that they had a reason to retaliate against Plaintiff. Discovery in this

case, however, has not yet commenced, and Plaintiff’s request is premature. The motion for

discovery is DENIED.

                                         Motion for Counsel

        In his Motion for Counsel (Doc. 4), Plaintiff indicates that he has sent letters to several

attorneys but has not received any responses. Plaintiff claims that he needs counsel because the

claims are complex and he will need help gathering evidence. Given the early stage of the

litigation, however, it is difficult to accurately evaluate the need for assistance of counsel. See

Kadamovas v. Stevens, 706 F.3d 843, 845 (7th Cir. 2013) (“[U]ntil the defendants respond to the

complaint, the plaintiff’s need for assistance of counsel ... cannot be gauged.”). 2 Further, the Court

notes that Defendants have not yet been served nor has a discovery schedule been entered. Thus,

counsel is not needed at this early stage. Therefore, Plaintiff’s Motion for Counsel (Doc. 4) is




2
 In evaluating the motion for counsel, the Court applies the factors discussed in Pruitt v. Mote, 503 F.3d
647, 654 (7th Cir. 2007), and related authority.

                                                    8
DENIED without prejudice. Plaintiff may renew his request for the recruitment of counsel at a

later date.

                                           Disposition

        For the reasons stated above, Count 1 shall proceed against J. Engelage, P. Haithcock-

Dukes, and N. Sanders. Count 2 shall proceed against J. Engelage, P. Haithcock-Dukes, N.

Sanders, C. Meyer, and Frank Lawrence. Count 3 shall proceed against J. Engelage, P. Haithcock-

Dukes, and N. Sanders. Count 7 shall proceed against Joshua Schoenbeck and Jason Hart. Count

8 shall proceed against C. Meyer and Frank Lawrence. Count 4 against J. Engelage, P. Haithcock-

Dukes, and N. Sanders and Count 5 against John Doe Reviewing Officer, Joshua Schoenbeck,

Jason Hart, and Frank Lawrence are DISMISSED without prejudice. Count 6 against C. Meyer,

E. Carter, and Frank Lawrence is DISMISSED with prejudice. The Clerk is DIRECTED to

TERMINATE John Doe Reviewing Officer and E. Carter from the Court’s Case

Management/Electronic Case Filing (“CM/ECF”) system.

        The Clerk of Court shall prepare for Defendants J. Engelage, P. Haithcock-Dukes, N.

Sanders, Frank Lawrence, C. Meyer, Joshua A. Schoenbeck, and Jason N. Hart.: (1) Form 5

(Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of

Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint,

and this Memorandum and Order to the defendants’ place of employment as identified by Plaintiff.

If a defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk

within 30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect

formal service on that defendant, and the Court will require that defendant to pay the full costs of

formal service, to the extent authorized by the Federal Rules of Civil Procedure.




                                                 9
       If a defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the defendant’s current work address, or, if not known,

defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: 9/16/2019

                                                     _____________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge


                                                10
                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answers, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 11
